DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/13/2022.
Applicant's election with traverse of Group I: claims 1-13 in the reply filed on 6/13/2022 is acknowledged. This is not found persuasive because no arguments were made to support Applicant’s traversal.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-9 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yi et al. (US 2018/0030567), as cited in the IDS dated 12/11/2020, hereinafter “Yi,” in view of Koyer et al. (US 2016/0047010), hereinafter “Koyer.”
Regarding claims 1-6, Yi teaches a method for forming a shaped steel object, the method comprising providing a steel sheet or preformed component (i.e. blank), wherein the steel sheet or preformed component comprises, by weight%, 0.18-0.42% C, 4-8.5% Mn, 0.8-3.0% Si+Al, 2.0% or less of Mo and W,  0.2% or less of Ti, Nb, Zr, and V, 2.0% or less Cu, 4% or less Ni, 0.05% or les Band a balance of Fe and inevitable impurities (Abstract, [0014], [0019], [0032]-[0046]), which satisfies or overlaps with the chemical composition ranges recited in claims 1-5. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05. One of ordinary skill in the art would only need to select from the overlapping portion of the ranges to arrive at the compositions as claimed.
Yi teaches heating the steel sheet or preformed component (i.e. blank) to a temperature ranging from 700-850°C (Abstract, [0014], [0019]), where the complete austenitizing temperature (Ac3) of the material is ≤730°C ([0035]), which reads on heating the blank until the blank is austenitized. Yi further teaches that its treatment is an austenitizing treatment ([0058]).
Yi teaches further transferring the heated steel sheet or preformed component (i.e. blank) to a die (i.e. press) for stamping so as to obtain a formed component (Abstract, [0014], [0019]), which reads on transferring the heated blank to a press and forming the heated blank into a predetermined shape defined by the press to generate a stamped object. 
Yi teaches cooling the formed component to a temperature that is 150-260°C below the martensitic transformation start temperature (Ms), preferably room temperature (Abstract, [0014]), which overlaps with or satisfies the instantly claimed range of from Ms temperature to Mf temperature. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05. Yi teaches that the microstructure of the formed component (i.e. shaped steel object) comprises martensite and retained austenite ([0049]).
Yi is silent as to cutting to form the steel sheet or preformed component (i.e. blank), as required by claim 1, and wherein the blank is cut from a coil, as required by claim 6.
 However, Koyer teaches that it is conventional in the art of hot forming/press hardening (i.e. hot stamping) to form steel sheet blanks, which are used as the starting material for producing press hardened shaped components, by cutting a coil ([0004]). Note that Yi teaches a hot stamping method (Abstract).
Therefore, in the silence of Yi, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the blanks used in the method of Yi by cutting a coil, which constitutes the means by which blanks are typically formed in the art of hot stamping, as taught by Koyer ([0004]). One of ordinary skill in the art would have looked to conventionally known means of forming a blank in the silence of Yi, such as that described by Koyer.
As to claim 7, Yi modified by Koyer teaches heating the steel sheet or preformed component (i.e. blank) to a temperature ranging from 700-850°C for 1 to 10000 seconds, for example 10 minutes (Yi: Abstract, [0014], [0019], [0054]), which overlaps with the instantly claimed temperature range and time period range. Note that the temperature range of “greater than or equal to about 900°C to less than or equal to about 950°C” reasonably includes 850°C. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
With respect to claim 8, Yi modified by Koyer teaches cooling the formed component to a temperature that is 150-260°C below the martensitic transformation start temperature (Ms), preferably room temperature (i.e. ambient temperature) (Yi: Abstract, [0014]).
Regarding claim 9, Yi modified by Koyer teaches a cooling rate 0.1-1000°C/s (Yi: [0019], [0051]), which overlaps with the instantly claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
Regarding claims 11-12, Yi modified by Koyer teaches after the decreasing the temperature, heat treating the component to a temperature ranging from 160-450°C and maintaining the temperature for 1 to 10000 seconds, then cooling the component to room temperature (i.e. ambient temperature) (Yi: Abstract, [0015]), which overlaps with the instantly claimed temperature range and duration and reads on tempering. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
	As to claim 13, Yi modified by Koyer does not explicitly teach that its shaped steel object has a higher strength and a lower weight relative to an equivalent shaped steel object formed from 22 MnB5. 
However, as detailed above regarding claim 1, Yi modified by Koyer teaches a shaped steel object having an overlapping chemical composition which was made by a method which reads on claim 1. Therefore, one of ordinary skill in the art would expect the shaped steel object formed by the method of Yi modified by Koyer to have a higher strength and a lower weight relative to an equivalent shaped steel object formed from 22 MnB5. In the case where “the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” See MPEP §2112.01. 
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yi (US 2018/0030567) in view of Koyer (US 2016/0047010), as applied to claims 1-9 and 11-13 above, and further in view of Akerstrom et al. (US 2010/0269957), hereinafter “Akerstrom.”
Regarding claim 10, Yi modified by Koyer is silent as to preoxidizing the alloy composition prior to heating the blank until the blank is austenitized. 
However, in the same field of endeavor, Akerstrom teaches that in a press hardening process (i.e. hot stamping process), prior to heating the blank to the austenite state and hot stamping, the steel may be pre-oxidized to have a black oxide surface in order to provide corrosion protection ([0002], [0005]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to pre-oxidize the steel of Yi modified by Koyer prior to heating the blank until the blank is austenitized in order to provide corrosion protection, as taught by Akerstrom ([0002], [0005]). Furthermore, it would have been obvious to one of ordinary skill in the art to determine a suitable temperature range and duration to preoxidize the steel and create a black oxide surface. Upon such routine experimentation, one of ordinary skill in the art would arrive at a temperature range and duration that is the same or overlapping with that recited in claim 10. Note that "[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP §2144.05 (II).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M LIANG whose telephone number is (571)272-0483. The examiner can normally be reached M-F: 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571)272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY M LIANG/Primary Examiner, Art Unit 1734